UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended March 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER: 333-170715 APPS GENIUS CORP (Name of Registrant as specified in its charter) NEVADA 27-1517938 (State or other jurisdiction ofincorporation of organization) (I.R.S. EmployerIdentification No.) 157 Broad Street, Suite 303 Red Bank, NJ 07701 (Address of principal executive office) (732) 530-1267 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [√] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.25,596,400 shares of common stock are issued and outstanding as of May 13, 2011. APPS GENIUS CORP FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 Statements of Operations for the Three Months Ended March 31, 2011 and 2010 and for the Period from December 17, 2009 (Inception) to March 31, 2011 (unaudited) 4 Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 and for the Period from December 17, 2009 (Inception) to March 31, 2011 (unaudited) 5 Notes to Unaudited Financial Statements. 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4. Controls and Procedures. 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 17 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. (Removed and Reserved). 17 Item 5. Other Information. 17 Item 6. Exhibits. 17 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our annual report on Form 10-K, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. APPS GENIUS CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable Total Current Assets PROPERTY AND EQUIPMENT, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related party Due to related party Total Current Liabilities STOCKHOLDERS' EQUITY: Preferred stock ($0.001 par value; 20,000,000 shares authorized; No shares issued or outstanding at March 31, 2011 and December 31,2010) - - Common stock ($0.001 par value; 100,000,000 shares authorized; 25,596,400 and 25,596,400 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively) Additional paid-in capital Deficit accumulated during development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited financial statements 3 APPS GENIUS CORP (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months ended March 31, For the Three Months ended March 31, For the Period from December 17, 2009 (Inception) to March 31, NET REVENUES $ $
